internal_revenue_service uniform issue list nos department of the treasury washington oc contact person telephone number in reference to op e ep t date jun - - legend company a company b company c company d court e litigation f plan x account y dear this is in response to a ruling_request submitted on your behalf by your authorized representative in a letter dated date and supplemented by additional correspondence dated date date march date date date and date in which you request rulings under sec_401 sec_402 sec_404 sec_415 and sec_4972 of the internal_revenue_code code bo page the following facts and representations have been submitted on your behalf company a was formed as a result of a reorganization under chapter of the bankruptcy code effective date as part of the plan_of_reorganization company b was merged into company c the surviving entity was company a prior to the reorganization company b sponsored pian x which is a defined_contribution_plan that provides for a cash_or_deferred_arrangement under sec_401 of the code as a result of the reorganization company a is the sponsor of plan x a determination_letter request was made for plan x as restated to comply with the tax_reform_act_of_1986 and a subsequent determination_letter request was made for plan x with respect to further plan amendments two favorable determination letters were issued by the internal_revenue_service with tespect to these requests on date plan x previously permitted participants to direct the investment of their pre-tax employee contributions in the company b common_stock fund an investment option under plan x subsequently company b amended plan x to prevent additional purchases of company b common_stock participants could however continue to direct the trustee to sell company b common_stock asa result of the reorganization all company b common_stock was retired and shares of the surviving company company a were issued to certain classes of company b’s creditors in conjunction with the reorganization the holders of the company b common_stock were given warrants to purchase shares of common_stock of the new company a in july of the first of several class action lawsuits was filed in court e and various defendants alleging violation of securities laws the against company b lawsuits were eventually consolidated in court e as litigation f on date a stipulation of settlement settlement was entered into between class plaintiffs and company b and other defendants under the terms of the settlement cash and shares of company b common_stock settlement proceeds were to be allocated among class plaintiffs class plaintiffs for purposes of litigation f were the purchasers of shares of company b common_stock during the period of date through date and who had suffered harm the settlement required class plaintiffs to provide certain information regarding the plaintiffs’ alleged losses_incurred due to the alleged securities violations the page settlement also required such information to be filed in the form of aclaim with the claims administrator authorized by court e to review and handle claims company d as trustee of plan x filed a claim with the claims administrator of the settlement on behalf of plan x and the participants who had invested in company b common_stock during the period of the alleged violations affected participants the claim was honored and on date company d received cash and warrants representing settlement proceeds attributable to the affected participants k settlement proceeds the cash proceeds equaled dollar_figure on may direction of company a company d sold the warrants for approximately dollar_figure the k settlement proceeds will be utilized to lessen the losses_incurred by affected participants and to attempt to place those participants in the position that they would have been but for the alleged securities violations the k settlement proceeds will not restore to any affected participant any amount which would exceed that which would have been in the participant’s account but for the loss at the company d placed all the k settlement proceeds in account y with plan x identified as the owner assets in account y were invested in a company d money market fund company a proposes to have all k settlement proceeds deposited into the plan x trust account all current and former affected participants who are entitled to a portion of the k settlement proceeds and who have an account balance under plan x shall receive an allocation to such account of his her share of the k settlement proceeds former affected participants who have received a distribution and no longer have an account balance under plan x shall have his her share of the k settlement proceeds allocated to an account established under plan x for each such affected participant such former affected participants will receive a distribution from plan x of his her share of the k settlement proceeds based on the above facts and representations company a through its authorized representative has requested the following letter rulings the allocation or distribution of the k settlement proceeds to plan x affected participants will not be deemed to be contributions to plan x for purposes of sec_404 and sec_4972 of the code the portions of the k settlement proceeds that are allocated to plan x accounts will not result in taxable_income to either the affected participants or their beneficiaries the distributed portions of the k settlement proceeds will be treated as distributions from a qualified_retirement_plan page the allocation of the k settlement proceeds to an affected participant’ s plan x account or distribution of k settlement proceeds attributable to plan x will not constitute a contribution or other payment affecting the qualification of plan x pursuant to either sec_401 of the code or sec_415 of the code with respect to ruling requests and sec_401 of the code provides generally that the contributions or benefits provided under a qualified_plan may not discriminate in favor of highly compensated employees whether or not contributions under a plan are discriminatory is generally determined by comparing the amount of contributions allocated to accounts of highly compensated employees with the amount of contributions to accounts of nonhighly compensated employees sec_404 of the code provides that contributions paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan if otherwise deductible are deductible under sec_404 subject_to various limitations set forth in sec_404 sec_415 of the code generally limits the amount of contributions and other additions under a qualified defined_contribution_plan with respect to a participant for a particular limitation_year sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan sec_1 b further provides that the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants’ accounts as giving rise to annual_additions sec_4972 of the code imposes on the employer an excise_tax on nondeductible_contributions under a qualified_plan sec_4972 defines the term nondeductible_contributions to mean the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof with regard to your ruling_request sec_402 of the code generally provides that amounts held in a_trust that is exempt from tax under sec_501 of the code and that is part of a plan that meets the qualification requirements of sec_401 of the code will not be taxable to participants until such time as such amounts are actually distributed to distributes under such plan further amounts distributed will be boy page taxable to the distribute in the taxable_year of the distributee in which distributed under sec_72 of the code neither the code nor the income_tax regulations promulgated thereunder provide guidance as to whether the proposed payment to plan x of the k settlement proceeds constitutes a contribution for purposes of the above-referenced sections of the code in this case the payment to plan x will ensure that the affected participants are placed in a position similar to that in which they would have been but for the alleged violation of securities laws by company b thus it is reasonable to characterize this payment as a replacement payment as indicated by the facts of this case the replacement payment will be made to plan x in response to the settlement of litigation f involving alleged violation of securities laws by company b the replacement payment will be allocated or distributed to those affected participants of plan x accordingly we rule that the proposed replacement payment to plan x to be allocated or distributed to the affected participants as described above will not constitute a contribution or other payment subject_to the provisions of either sec_404 of the code or sec_4972 of the code will not when made to plan x result in taxable_income to the affected participants or their beneficiaries and will when distributed be subject_to sec_402 of the code and will not adversely affect the qualified status of plan x pursuant to either sec_401 of the code or sec_415 of the code the above rulings are based on the assumption that plan x is qualified under sec_401 of the code and that its related trust is tax exempt under sec_501 of the code at all relevant times no opinion is expressed as to the federal tax consequences of the transactions described above under any other provisions of the code page a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john g riddle jr chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative ssa soren reernonantion-eeerst ob
